DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term distal is not found in the specification as filed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 6 recite a distal end of a pressing knob.  Generally, the accepted understanding of the term distal refers to the needle end of an injection device that is inserted into the injection site.  However, it is not clear that this is the end referred to by Applicant when referring to the distal end of the pressing knob as the term is not used in the specification to refer to a particular end.  Rather based on the arrangement of the device it would appear the end Applicant is referring to is actually the proximal end, the Examiner is interpreting it as such for purposes of the rejection.  Applicant is encouraged to use 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almagro et al. (US 2021/0060260 A1) in view of Krulevitch et al. (US 2011/0313395 A1).
With regard to claim 1, Almagro et al. teach an information collection method for an injection pen (Fig. 1a pen 100), which is implemented on an information collection device (Fig. 2c information collection member 1) coupled to a distal end of a pressing knob (Fig. 2C knob 101/104) of the injection pen, and the pressing knob is able to be pressed to helically rotate on the injection pen about a shaft axis of the injection pen so that an injection content is pushed outwards from the injection pen ([0074], [0077], 101 and 104 can rotate during delivery), and the information collection method comprising: when the pressing knob is pressed along the shaft axis of the injection pen, sensing an action of the pressing knob by the information collection device from the distal end of the pressing knob on the shaft axis of the injection pen whereby a rotation information of the pressing knob is obtained ([0080], 40 detects the delivery motion which is rotation, [0074], [0077]); sensing a traveling movement of the injection pen by the information collection device from the distal end of the pressing knob on the shaft axis of the 
With regard to claim 2, further Krulevitch et al. teach see [0044] no recording is made unless an injection event is detected.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to not record data if injection does not occur in Almagro et al. as in Krulevitch et al. because this prevents incorrect data from being used.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almagro et al. (US 2021/0060260 A1) and Krulevitch et al. (US 2011/0313395 A1) as applied to claim 2 above, and further in view of Bitton et al. (US 2021/0085876 A1).
With regard to claim 3, Krulevitch et al. as combined with Almagro et al. teach the accelerometer information is used to determine if the device has been activated for injection ([0061]).  Almagro et al. and Krulevitch et al. do not specifically determining this by determining if acceleration information is in a predetermined range.   However, Bitton et al. teach using accelerometer data to determine whether the detected movement falls within a predetermined threshold to determine if the movement was an intentional injection movement or inadvertent ([0094]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine if the acceleration information falls .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almagro et al. (US 2021/0060260 A1) and Krulevitch et al. (US 2011/0313395 A1) as applied to claim 2 above, and further in view of Despa et al. (US 2016/0213853).
With regard to claim 4, Krulevitch et al. as combined with Almagro et al. teach the accelerometer can detect the orientation of the pen by the acceleration and rotation ([0064]) and that movement detected by the accelerometer is used to determine activation ([0061]) but does not explicitly disclose that movement along the shaft axis is detected to determine injection.  However, Despa et al. teach using three dimensional accelerometers to detect direction and movement in a multiplicity of directions resulting from external events to increase detection sensitivity ([0052]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to detect the direction of travel in Almagro et al. and Krulevitch et al. as Krulevitch et al. teach using accelerometer information to detect proper activation and Despa et al. further teach using accelerometer information to detect movement in a particular direction which would be beneficial for determining if an injection movement has occurred enhancing the activation detection.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almagro et al. (US 2021/0060260 A1) and Krulevitch et al. (US 2011/0313395 A1) as applied to claim 1 above, and further in view of Blancke (US 2021/0038821 A1) and Despa et al. (US 2016/0213853).
.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almagro et al. (US 2021/0060260 A1) in view of Krulevitch et al. (US 2011/0313395 A1) and Blancke (US 2021/0038821 A1).
With regard to claim 6, Almagro et al. teach an information collection device for an injection pen, comprising: an outer cap for coupling to a distal end of a pressing knob of the injection pen faced away from an injection needle of the injection pen, wherein the outer cap is 
With regard to claim 7, see Almagro et al. member 411 (Fig. 4a, [0094]). 
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almagro et al. (US 2021/0060260 A1), Krulevitch et al. (US 2011/0313395 A1), and Blancke (US 2021/0038821 A1) as applied to claim 6 above, and further in view of Bitton et al. (US 2021/0085876 A1).
With regard to claim 9, Krulevitch et al. as combined with Almagro et al. teach the accelerometer information is used to determine if the device has been activated for injection ([0061]).  Almagro et al. and Krulevitch et al. do not specifically determining this by determining if acceleration information is in a predetermined range.   However, Bitton et al. teach using accelerometer data to determine whether the detected movement falls within a predetermined threshold to determine if the movement was an intentional injection movement or inadvertent ([0094]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine if the acceleration information falls within a predetermined range in Almagro et al. and Krulevitch et al. because Bitton et al. teach this is effective for distinguishing between an injection movement and inadvertent movement.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almagro et al. (US 2021/0060260 A1), Krulevitch et al. (US 2011/0313395 A1), and Blancke (US 2021/0038821 A1) as applied to claim 6 above, and further in view of Despa et al. (US 2016/0213853).
.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783